Title: To George Washington from Brigadier General Nathanael Greene, 27 July 1776
From: Greene, Nathanael
To: Washington, George



Dear sir
[Long Island] Saturday 12 OClock[27 July 1776]

I have examind the prisoners and find them to be a poor parcel of Ignorant Cowardly fellows. Two are Taylors named John & James Dunbar, and the other two are common labourers named Isaac Petit & Will Smith. They candidly confess they set off with an intention of going to Statten Island, but not with any

intention of Joining the Enemy; but to get out of the way of fighting here. I believe the true reasons of their attempting to make their escape were, There has been a draugft amongst the Militia to fill the New Levies, and it was rumourd these were a part that were drawn. It was also reported they were to go into the Northern Army, and that almost all that went there dyed or were killed. The prospect was so shocking to them and to their Grand Mothers & Aunts. I believe they perswaded them to run away. Never did I see fellows more frighted, they wept like a parcel of Children and appear exceeding sorrowful.
One of them is in an exceeding ill state of health very unfit for any fatigue. I beg your Excellencys direction how to dispose of them, they dont appear to be acquainted with one publick matter. They have been Toryish but I fancy not from principle, but from its being the prevailing Sentiment in the County.
Mrs Grant desires to go on board the fleet tomorrow, and to carry the necessary provision for her passage agreeable to the Order or Permit of Congress.
Your Excellency will please to signify your pleasure in the matter. I have the honnor to be your obedient Servant

Nath. Greene

